DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2021 was filed before the mailing date of the non-final office action on September 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 16, 2021 was filed after the mailing date of the non-final office action on September 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (3,867,111) in view of Yanagihara et al. (4,444,727).
Knowles ‘111 teaches a vapor recovery system comprising a fuel tank (7) with an ullage space, a line (15) and manifold (20) for transporting vapor from the ullage space, 
The instant claims differ from the disclosure of Knowles ‘111 in that there is a temperature control device for heating or cooling the heat transfer fluid, a thermal transfer fluid connection between the heat exchangers (claims 12 and 15), a fluid storage medium for storing and dispensing the fluid to the heat exchangers (claims 14 and 16), and a radiator or evaporative cooler for dissipating a portion of the waste heat (claim 17).  
Yanagihara et al. ‘727 disclose a hydrogen purification system comprising parallel sorbent beds (7,7’) with internal heat exchange coils (25,25’) for cooling or heating the sorbents to aid in adsorption or desorption, a thermal transfer connection (21) between the coils for transferring heat exchange fluid between them, and a heat storage container (26) with a coil (27) for controlling the fluid temperature and storing and dispensing it to the exchanger coils using valves (28,28’) for preventing transfer fluid flow to individual exchangers.  Regarding claim 17, the coil in the storage container can be considered to be a radiator that dissipates heat from a second portion of the waste heat while a first portion is dissipated in the sorbent undergoing desorption (see .
Claims 2-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Yanagihara et al. ‘727 as applied to claim 1 above, and further in view of Jaffe et al. (7,077,891).
Knowles ‘111 in view of Yanagihara et al. ‘727 discloses all of the limitations of the claims except that the sorbent is formed as a spiral wound sheets with a 2-30 wt% of a preferred binder and with a thickness of 0.01-2mm, and wherein the activated carbon is from a preferred precursor and has a BWC of 7-30 g/100cc.  
Jaffe et al. ‘891 disclose a spiral wound adsorbent sheet including activated carbon from a precursor such as coal or coconut shell mixed with 2-40 wt% of a polymer binder such as PTFE and having a thickness of 50-1000 microns (0.05-1 mm) (see abstract, figure 5, col. 6, line 65 to col. 7, line 22, col. 11, line 62 to col. 12, line 4, Table 5).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent beds of the primary references by using the sheet configuration of Jaffe et al. ‘891 in order to provide a contactor that allows for more rapid mass transfer and smaller devices with a lower pressure drop.  Regarding the BWC, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide a sorbent material with sufficient .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Yanagihara et al. ‘727 as applied to claim 1 above, and further in view of Tonkovich et al. (6,652,627).
Knowles ’111 in view of Yanagihara et al. ‘727 discloses all of the limitations of the claims except that the sorbent material includes a thermally conductive filler of a preferred material.  Tonkovich et al. ‘627 disclose an adsorbent gas separator comprising heat conductive particulate solids mixed with the particulate sorbent (see claims 1, 31).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of the primary references by using the sorbent/heat conductive particle mix of Tonkovich et al. ‘627 in order to provide sorbent material with increased thermal conductivity for heat transmission for more complete adsorption and desorption characteristics.  Regarding the conductive material, it is submitted that one having ordinary skill in the art would have known to use any conventional conductive particle such as aluminum or copper as long as it is inert and non-corrosive with respect to the treated gas.
Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.  The examiner agrees with applicant’s argument that Knowles ‘111 fails to disclose a temperature control device as now recited in claim 1.  The anticipation rejection has been withdrawn and converted to an obviousness-type rejection using the previously cited Yanagihara et al. ‘727 to show a temperature control device in .  
Regarding Yanagihara et al. ‘727, applicant argues that it functions at a much higher pressure and that one skilled in the art would not combine the two references because of the large difference in operating pressures.  It is maintained that one skilled in the art would have been motivated to combine the references for the reasons given in paragraph 8 above.  The examiner is not alleging that one would combine the adsorbent canisters and pressure conditions of Yanagihara et al. with the vapor adsorption device of Knowles, but instead merely the temperature control unit Yanagihara et al. with the unspecific heating source Knowles (only the inlets and outlets for heating fluid are shown).  One skilled in the art would just have to connect the temperature control unit to those inlets and outlets to take advantage of the exothermic adsorption and endothermic desorption properties of the adsorbent for providing heating or cooling to the fluid to assist the process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl